UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number: 001-31829 CARTER’S, INC. (Exact name of Registrant as specified in its charter) Delaware 13-3912933 (state or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) The Proscenium 1170 Peachtree Street NE, Suite 900 Atlanta, Georgia30309 (Address of principal executive offices, including zip code) (404) 745-2700 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (X)No () Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes (X)No () Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer, accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer(X)Accelerated Filer()Non-Accelerated Filer()Smaller Reporting Company () Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ( )No(X) Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock Outstanding Shares at October 29, 2010 Common stock, par value $0.01 per share CARTER’S, INC. INDEX Page Part I.Financial Information Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of October 2, 2010, January 2, 2010, and October 3, 2009 1 Unaudited Condensed Consolidated Statements of Operations for the three and nine-month periods ended October 2, 2010 and October 3, 2009 2 Unaudited Condensed Consolidated Statements of Cash Flows for the nine-month periods ended October 2, 2010 and October 3, 2009 3 Unaudited Condensed Consolidated Statement of Changes in Stockholders’ Equity for the nine-month period ended October 2, 2010 4 Notes to the Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 Part II.Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 39 Item 4. Removed and Reserved 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 Certifications 41 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARTER’S, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except for share data) (unaudited) October 2, January 2, October 3, ASSETS Current assets: Cash and cash equivalents $ $ $ Accounts receivable, net Finished goods inventories, net Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant, and equipment, net Tradenames Goodwill Deferred debt issuance costs, net Licensing agreements, net Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ $ $ Accounts payable Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock; par value $.01 per share; 100,000 shares authorized; none issued or outstanding at October 2, 2010, January 2, 2010, and October 3, 2009 Common stock, voting; par value $.01 per share; 150,000,000 shares authorized; 57,696,317, 58,081,822, and 58,037,018 shares issued and outstanding at October 2, 2010, January 2, 2010, and October 3, 2009, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 1 CARTER’S, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) For the three-month periods ended For the nine-month periods ended October 2, October 3, October 2, October 3, Net sales $ Cost of goods sold Gross profit Selling, general, and administrative expenses Workforce reduction and facility write-down and closure costs Royalty income ) Operating income Interest expense, net Income before income taxes Provision for income taxes Net income $ Basic net income per common share (Note 13) $ Diluted net income per common share (Note 13) $ See accompanying notes to the unaudited condensed consolidated financial statements. 2 CARTER’S, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) For the nine-month periods ended October 2, October 3, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of debt issuance costs Non-cash stock-based compensation expense Income tax benefit from exercised stock options ) ) Non-cash asset impairment and facility write-down charges (Gain) loss on sale of property, plant, and equipment (3 ) 96 Deferred income taxes Effect of changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable and other liabilities Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property, plant, and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Payments on Term Loan (See Note 4) ) ) Repurchases of common stock ) Income tax benefit from exercised stock options Proceeds from exercised stock options Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 3 CARTER’S, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (dollars in thousands) (unaudited) Common stock Additional paid-in capital Accumulated other comprehensive (loss) income Retained earnings Total stockholders’ equity Balance at January 2, 2010 $ $ $ ) $ $ Exercise of stock options (1,298,795 shares) 13 Income tax benefit from exercised stock options Restricted stock activity 1 (1 ) Stock-based compensation expense Issuance of common stock (26,147 shares) Repurchases of common stock (1,837,450 shares) Comprehensive income: Net income Unrealized gain on interest rate swap agreements, net of tax of $379 Total comprehensive income Balance at October 2, 2010 $ $ $ ) $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 4 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – THE COMPANY: Carter’s, Inc. and its wholly owned subsidiaries (collectively, the “Company,” “we,” “us,” “its,” and “our”) design, source, and market branded childrenswear under the Carter’s, Child of Mine, Just One You (formerly Just One Year), Precious Firsts, OshKosh,and related brand names.Our products are sourced through contractual arrangements with manufacturers worldwide for wholesale distribution to major domestic retailers, including the mass channel, and for our 297 Carter’s and 177 OshKosh retail stores that market our brand name merchandise and other licensed products manufactured by other companies. NOTE 2 – BASIS OF PREPARATION: The accompanying unaudited condensed consolidated financial statements include the accounts of Carter’s, Inc. and its wholly owned subsidiaries.All intercompany transactions and balances have been eliminated in consolidation. In our opinion, the Company’s accompanying unaudited condensed consolidated financial statements contain all adjustments necessary for a fair presentation of our financial position as of October 2, 2010 and October 3, 2009, the results of our operations for the three and nine-month periods ended October 2, 2010 and October 3, 2009, cash flows for the nine-month periods ended October 2, 2010 and October 3, 2009 and changes in stockholders’ equity for the nine-month period ended October 2, 2010.Operating results for the three and nine-month periods ended October 2, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending January 1, 2011.Our accompanying condensed consolidated balance sheet as of January 2, 2010 is from our audited consolidated financial statements included in our most recently filed Annual Report on Form 10-K, but does not include all disclosures required by accounting principles generally accepted in the United States of America (“GAAP”). Certain information and footnote disclosure normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and the instructions to Form 10-Q.The accounting policies we follow are set forth in our most recently filed Annual Report on Form 10-K in the notes to our audited consolidated financial statements for the fiscal year ended January 2, 2010. Our fiscal year ends on the Saturday, in December or January, nearest the last day of December.The accompanying unaudited condensed consolidated financial statements for the third quarter and first nine months of fiscal 2010 reflect our financial position as of October 2, 2010.The third quarter and first nine months of fiscal 2009 ended on October 3, 2009. Certain prior year amounts have been reclassified to facilitate comparability with current year presentation. NOTE 3 – COMPREHENSIVE INCOME: Comprehensive income is summarized as follows: For the three-month periods ended For the nine-month periods ended (dollars in thousands) October 2, October 3, October 2, October 3, Net income $ Unrealized gain on interest rate swap agreements, net of tax of $107, $93, $379, and $91, respectively Settlement of interest rate collar agreement, net of tax of $216 Total comprehensive income $ 5 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Continued) (unaudited) NOTE4 – LONG TERM DEBT: Long-term debt consisted of the following: (dollars in thousands) October 2, January 2, October 3, Term Loan $ $ $ Current maturities ) ) ) Total long-term debt $ $ $ The Company’s senior credit facility is comprised of a $232.2 million term loan (the “Term Loan”) and a $125 million revolving credit facility (the “Revolver”) (including a sub-limit for letters of credit of $80 million).The Revolver expires on July 14, 2011 and the Term Loan expires July 14, 2012.There were no borrowings outstanding under the Revolver, exclusive of approximately $8.6 million of outstanding letters of credit at October 2, 2010, January 2, 2010, and October 3, 2009, respectively.Principal borrowings under our Term Loan are due and payable in quarterly installments of $0.6 million through June 30, 2012 with the remaining balance of $227.9 million due on July 14, 2012. Amounts borrowed under the Term Loan have an applicable rate of LIBOR + 1.50%, regardless of the Company’s overall leverage level.Interest is payable at the end of interest rate reset periods, which vary in length but in no case exceed 12 months for LIBOR rate loans and quarterly for prime rate loans.The effective interest rates on Term Loan borrowings as of October 2, 2010, January 2, 2010, and October 3, 2009 were 1.8%, 1.7%, and 1.8% respectively. During the second quarter of fiscal 2010, the Company prepaid approximately $100 million in Term Loan borrowings, or approximately 30% of its outstanding debt, in addition to a regularly scheduled amortization payment of approximately $0.9 million.In addition, the Company expensed $0.5 million of debt issuance costs related to the prepayment of a portion of our Term Loan debt. On October 15, 2010, the Company entered into a new revolving credit facility and paid off the Term Loan. See Note 15 for additional detail. NOTE5 –GOODWILL AND OTHER INTANGIBLE ASSETS: Goodwill as of October 2, 2010 represents the excess of the cost of the acquisition of Carter’s, Inc. by Berkshire Partners LLC which was consummated on August 15, 2001 over the fair value of the net assets acquired.Our goodwill is not deductible for tax purposes.Our Carter’s goodwill and Carter’s and OshKosh tradenames are deemed to have indefinite lives and are not being amortized. The Company’s intangible assets were as follows: October 2, 2010 January 2, 2010 (dollars in thousands) Weighted-average useful life Gross amount Accumulated amortization Net amount Gross amount Accumulated amortization Net amount Carter’s goodwill (1) Indefinite $ Carter’s tradename Indefinite $ OshKosh tradename Indefinite $ OshKosh licensing agreements 4.7 years $ 6 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Continued) (unaudited) NOTE 5 – GOODWILL AND OTHER INTANGIBLE ASSETS: (Continued) October 3, 2009 (dollars in thousands) Weighted-average useful life Gross amount Accumulated amortization Net amount Carter’s goodwill (1) Indefinite $ $ $ Carter’s tradename Indefinite $ $ $ OshKosh tradename Indefinite $ $ $ OshKosh licensing agreements 4.7 years $ $ $ (1)$51.8 million of which relates to Carter’s wholesale segment, $82.0 million of which relates to Carter’s retail segment, and $2.7 million of which relates to Carter’s mass channel segment. Amortization expense for intangible assets was approximately $0.2 million for the three-month period ended October 2, 2010 and $0.9 million for the three-month period ended October 3, 2009.Amortization expense for intangible assets was approximately $1.8 million and $2.9 million for the nine-month periods ended October 2, 2010 and October 3, 2009, respectively. NOTE 6 – INCOME TAXES: The Company and its subsidiaries file income tax returns in the United States and in various states and local jurisdictions.During fiscal 2009, the Internal Revenue Service completed an income tax audit for fiscal 2006 and 2007.In most cases, the Company is no longer subject to state and local tax authority examinations for years prior to fiscal 2006. During the first nine months of fiscal 2010, we reversed approximately $0.5 million of reserves for which the statute of limitations expired in the third quarter of fiscal 2010.During the first nine months of fiscal 2009, we reversed approximately $1.4 million in tax benefits consisting of $1.0 million due to the completion of the Internal Revenue Service audit for fiscal 2006 and approximately $0.4 million due to various statute closures. As of October 2, 2010, the Company had gross unrecognized tax benefits of approximately $8.3 million.Substantially all of the Company’s reserve for unrecognized tax benefits as of October 2, 2010, if ultimately recognized, will impact the Company’s effective tax rate in the period settled, net of applicable federal income tax affect.The Company has recorded tax positions for which the ultimate deductibility is highly certain, but for which there is uncertainty about the timing of such deductions.Because of deferred tax accounting, changes in the timing of these deductions would not impact the annual effective tax rate, but would accelerate the payment of cash to the taxing authorities. Included in the reserves for unrecognized tax benefits as of October 2, 2010, are approximately $1.6 million of reserves for which the statute of limitations is expected to expire within the next fiscal year.If these tax benefits are ultimately recognized, such recognition may impact our annual effective tax rate for fiscal 2011 and the effective tax rate in the quarter in which the benefits are recognized. We recognize interest related to unrecognized tax benefits as a component of interest expense and penalties related to unrecognized tax benefits as a component of income tax expense.The Company had approximately $0.6 million of interest accrued as of October 2, 2010 and January 2, 2010.As of October 3, 2009, the Company had approximately $0.5 million of interest accrued. 7 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Continued) (unaudited) NOTE 7 – FAIR VALUE MEASUREMENTS: The Company reports its fair value measurements in accordance with accounting guidance, which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.The fair value hierarchy for disclosure of fair value measurements is as follows: Level 1 -Quoted prices in active markets for identical assets or liabilities Level 2 -Quoted prices for similar assets and liabilities in active markets or inputs that are observable Level 3 -Inputs that are unobservable (for example, cash flow modeling inputs based on assumptions) The following table summarizes assets and liabilities measured at fair value on a recurring basis: October 2, 2010 January 2, 2010 October 3, 2009 (dollars in millions) Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Assets Investments $ Interest rate swaps $ Liabilities Interest rate swaps $ At October 2, 2010, we had approximately $110.4 million invested in money market deposit accounts, $40.0 million in U.S. Treasury Bills, and $13.0 million invested in a Black Rock Treasury fund, which invests only in U.S. Treasury Bills and U.S. Government securities. At January 2, 2010, we had approximately $130.0 million of cash invested in two Dreyfus Cash Management Funds.These funds consisted of the Dreyfus Treasury Prime Cash Management fund ($87.9 million) which invests only in U.S. Treasury Bills or U.S. Treasury Notes and the Dreyfus Tax Exempt Cash Management fund ($42.1 million) which invests in short-term, high quality municipal obligations that provide income exempt from federal taxes. At October 3, 2009, we had approximately $190.0 million invested in two Dreyfus Cash Management Funds and U.S. Treasury Bills, which are included in cash and cash equivalents on the accompanying unaudited condensed consolidated balance sheet.The funds consisted of the Dreyfus Treasury Prime Cash Management Fund ($87.9 million), which invests only in U.S. Treasury Bills or U.S. Treasury Notes, and the Dreyfus Tax Exempt Cash Management Fund ($42.1 million), which invests in short-term, high quality municipal obligations that provide income exempt from federal taxes.We also invested $60.0 million in U.S. Treasury Bills that mature in the fourth quarter of fiscal 2009. Our senior credit facility requires us to hedge at least 25% of our variable rate debt under this facility.The Company enters into interest rate swap agreements in order to hedge the risk of interest rate fluctuations.These interest rate swap agreements are designated as cash flow hedges of the variable interest payments on a portion of our variable rate Term Loan debt.Our interest rate swap agreements are traded in the over-the-counter market.Fair values are based on quoted market prices for similar assets or liabilities or determined using inputs that use as their basis readily observable market data that are actively quoted and can be validated through external sources, including third-party pricing services, brokers, and market transactions.Our interest rate swap agreements are classified as current as their terms span less than one year. As of October 2, 2010, approximately $100.0 million of our $232.2 million of outstanding debt was hedged under interest rate swap agreements.These interest rate swap agreements mature January 2011.On July 30, 2010, an interest rate swap agreement of $30.7 million matured.As of January 2, 2010, approximately $238.9 million of our $334.5 million of outstanding debt was hedged under interest rate swap agreements.As of October 3, 2009, approximately $243.0 million of our $335.4 million of outstanding debt was hedged under interest rate swap agreements.As of October 2, 2010, we continue to be in compliance with the 25% hedging requirement under our senior credit facility. 8 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Continued) (unaudited) NOTE 7 – FAIR VALUE MEASUREMENTS:(Continued) In fiscal 2006, the Company entered into an interest rate collar agreement which covered $100 million of our variable rate Term Loan debt and was designated as a cash flow hedge of the variable interest payments on such debt.The interest rate collar agreement matured on January 31, 2009. The fair value of our derivative instruments in our accompanying unaudited condensed consolidated balance sheets were as follows: Asset Derivatives Liability Derivatives (dollars in millions) Balance sheet location Fair value Balance sheet location Fair value October 2, 2010 Prepaid expenses and other current assets $ Other current liabilities $ January 2, 2010 Prepaid expenses and other current assets $ Other current liabilities $ October 3, 2009 Prepaid expenses and other current assets $ Other current liabilities $ The effect of derivative instruments designated as cash flow hedges on our accompanying unaudited condensed consolidated financial statements was as follows: For the three-month period ended October 2, 2010 For the nine-month period ended October 2, 2010 (dollars in thousands) Amount of gain recognized in accumulated other comprehensive income (loss) on effective hedges (1) Amount of loss reclassified from accumulated other comprehensive income (loss) into interest expense Amount of gain recognized in accumulated other comprehensive income (loss) on effective hedges (1) Amount of loss reclassified from accumulated other comprehensive income (loss) into interest expense Interest rate hedge agreements $ $ ) $ $ ) (1)Amount recognized in accumulated other comprehensive income (loss), net of tax of $107,000 and $379,000 for the three and nine-month periods ended October 2, 2010, respectively. 9 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (unaudited) NOTE 7 – FAIR VALUE MEASUREMENTS:(Continued) For the three-month period ended October 3, 2009 For the nine-month period ended October 3, 2009 (dollars in thousands) Amount of gain recognized in accumulated other comprehensive income (loss) on effective hedges (1) Amount of loss reclassified from accumulated other comprehensive income (loss) into interest expense Amount of gain recognized in accumulated other comprehensive income (loss) on effective hedges (1) Amount of loss reclassified from accumulated other comprehensive income (loss) into interest expense Interest rate hedge agreements $ $ ) $ $ ) (1)Amount recognized in accumulated other comprehensive income (loss), net of tax of $93,000 and $91,000 for the three and nine-month periods ended October 3, 2009, respectively. NOTE 8 – EMPLOYEE BENEFIT PLANS: Under a defined benefit plan frozen in 1991, we offer a comprehensive post-retirement medical plan to current and certain future retirees and their spouses until they become eligible for Medicare or a Medicare Supplement Plan.We also offer life insurance to current and certain future retirees.Employee contributions are required as a condition of participation for both medical benefits and life insurance and our liabilities are net of these expected employee contributions.See Note 7 “Employee Benefit Plans” to our audited consolidated financial statements in our most recently filed Annual Report on Form 10-K for further information. The components of post-retirement benefit expense charged to operations are as follows: For the three-month periods ended For the nine-month periods ended (dollars in thousands) October 2, October 3, October 2, October 3, Service cost – benefits attributed to service during the period $
